Citation Nr: 1715883	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-13 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  He died in December 2006.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Appellant appeared at hearing before the undersigned in January 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In November 2009, the AOJ submitted a Personnel Information Exchange System (PIES) request seeking only service department records related to the claimed in-service exposure to herbicide agents and/or ionizing radiation.  The AOJ received a negative response to this request later the same month.  Yet, in January 2017, the Appellant submitted excerpts from the Veteran's personal records that suggest he served in a nuclear duty position.  Thus, it does not appear the PIES request was sufficient to verify the claimed in-service exposure to herbicide agents and/or ionizing radiation in the Veteran's case.  In light of the new evidence, the Board finds it necessary to request the Veteran's full service personnel file, which does not appear to be a part of the record on appeal.  The Board further finds inquiry should be made with the service department to verify whether herbicide agents and/or other materials/weapons that produce ionizing radiation were stored at the facility in Northpoint, Germany where the Veteran served with the 558th Military Police Company in 1972.

Further, the record reflects the Veteran's death resulted from multiple myeloma, which is listed as a radiogenic disease in 38 C.F.R. § 3.311(b)(2)(ii).  The newly received evidence regarding the Veteran's service in a nuclear duty position supports the Appellant's claim that multiple myeloma may have been the result of exposure to ionizing radiation in the Veteran's case.  Thus, the special development procedures outlined in 38 C.F.R. § 3.311 are necessary.  Specifically, the claims file should be referred to the Under Secretary for Health for preparation of a radiation dosage estimate in accordance with 38 C.F.R. § 3.311(a)(2), and then sent to the Under Secretary for Benefits for review in accordance with 38 C.F.R. § 3.311(c).

Additionally, the record reflects the Veteran was granted disability benefits by the Social Security Administration (SSA) prior to his death.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  In cases where VA is uncertain as to the relevance of the records, such as this case, VA should be guided by the principles underlying the pro-claimant VA system.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  There is no indication that SSA records have been requested.


Accordingly, the case is REMANDED for the following action:

1.  Request any records that may be available from the SSA regarding the Veteran's application for disability benefits.

2.  Request the Veteran's full service personnel file.

3.  Ask the Appellant to submit any additional evidence she may have regarding the Veteran's alleged exposure to herbicide agents and/or ionizing radiation in service.

4.  Ask the service department to verify whether herbicide agents and/or other materials/weapons that produce ionizing radiation were stored at the facility in Northpoint, Germany where the Veteran served with the 558th Military Police Company in 1972.

5.  Once the foregoing is completed, forward the claims file to the VA Under Secretary of Health for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  Then, forward the claims file to the VA Under Secretary for Benefits for appropriate action under 38 C.F.R. § 3.311(c).

6.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

